---~-
 '

                                                                                                                                                          '~I
     AO 2458 (Rev. 02/08/2Q:l 9) Jud~ment in a Criminal Petty Case (Modified)                                                               Page I of 1



                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                JUDGMENT IN A CRIMINAL CASE
                                            v.                                     (For Offenses Committed On or After November- I, 1987)


                               Irvin Casiano-Diaz                                  Case Number: 3:19-mj-22409

                                                                                  Jami L Ferrara
                                                                                  Defendant's Attorney


     REGISTRATION NO. 85838298

     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Complaint
                                      ------"---------------------------
        • was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the_ defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                     Nature of Offense                                                            Count Number{s)
     8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

        D The defendant has been found not guilty on count(s)
                                                                                -------------------
        •   Count(s)
                         ------------------
                                                                                    dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                      ?£   TIME SERVED                          • _________ days
        IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
        IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, June 14, 2019
                                                                                 Date of Imposition of Sentence


        Received          _/ c )
                                   ¥
                           --::?_~_-_
                         r:_


                    -DU~S~M--"-""'-------
                                                                                  ~~~
                                                                                 HONORABLE ROBERT A. MCQUAID
                                                                                 UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                     3:19-mj-22409
